Citation Nr: 0627793	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for bilateral 
hearing loss and rated the disability as noncompensable.  In 
July 2004, a decision review officer determined that there 
was clear and unmistakable error in the original rating and 
assigned a 10 percent evaluation, effective from the date of 
receipt of the claim for service connection.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

In June 2006, the veteran failed to report for a 
videoconference Board hearing he had requested.  When a 
claimant fails to report for a hearing with a member of this 
Board, and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2005).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 81 decibels 
with discrimination ability of 4 percent (numeric designation 
XI) for the right ear; and a pure tone threshold average of 
45 decibels with discrimination ability of 100 percent 
(numeric designation I) for the left ear.  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.87a, 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

This claim arises from a March 2003 claim for service 
connection.  Review of the VCAA notice letter of March 2003 
discloses that it complied with all the requirements as 
described by the Court at the time.  In Pelegrini, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  That was done in this case, with 
the March 2003 VCAA letter on service connection being sent 
to the veteran before the July 2003 rating decision on 
service connection was made.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was initially provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The veteran in fact disagreed with the rating and 
that issue has been developed for consideration by the Board.  
In June 2006, the veteran was notified of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

The file reflects a continuous flow of information to the 
veteran.  The April 2004 VCAA letter and subsequent 
correspondence notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  While these were 
post decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  The veteran has submitted results of private 
audiometric testing in February and October 2003; and he has 
not identified any other relevant test results or examination 
reports.  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no evidence of relevant Social 
Security Administration records.  

The veteran has been examined by VA and a medical opinion 
rendered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The veteran had a VA examination of his ears in February 
2005, as well as audiometric examinations in April 2003, 
April 2004, and April 2005.  The several audiological 
examinations, when considered together, provide clinical 
evidence that is adequate for rating purposes. 

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Codes 
6100-6110 (2005).  The Court has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  



Background and Analysis

On private audiological evaluation, in February 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
65
75
95
100
84
Left
30
35
50
45
40

On the authorized VA audiological evaluation, in April 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
70
70
85
85
78
Left
20
35
45
40
35

Speech audiometry revealed speech recognition ability of 92 
percent correct in the left ear.  The speech recognition 
ability in the right ear could not be tested.  These 
audiologic results produce a numeric designation of "VIII" 
for the right ear and "I" for the left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2005).  

On private audiological evaluation, in October 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
75
95
90
85
86
Left
30
50
50
45
44

On the authorized VA audiological evaluation, in April 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
80
90
90
105
91
Left
25
40
55
50
42

Speech audiometry revealed speech recognition ability of 94 
percent correct in the left ear.  The speech recognition 
ability in the right ear could not be tested due to loudness 
tolerance problems.  These audiologic results produce a 
numeric designation of "IX" for the right ear and "I" for 
the left ear.  When this numeric designation is applied to 
the rating criteria, the result is a noncompensable rating.  
38 C.F.R. Part 4, including § 4.85, and Code 6100 (2005).  

The veteran was examined by VA in February 2005.  He reported 
no change, pain, discharge, bleeding or lesions in his ears.  
Examination showed the auricles to be in alignment.  There 
were no masses, lesions, or tenderness.  Ear canals were 
unobstructed and clear.  Tympanic membranes were intact, with 
light reflex and bony landmarks present.  Hearing was not 
intact to finger rub.  Audiometric testing was recommended.  

On the authorized VA audiological evaluation, in April 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
70
80
85
90
81
Left
25
45
55
55
45

Speech audiometry revealed speech recognition ability of 100 
percent correct in the left ear and 4 percent correct in the 
right ear.  These audiologic results produce a numeric 
designation of "XI" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a 10 percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2005).  

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  In this case, the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are 
greater than 55 decibels in the right ear but not the left.  
Applying the results for the right ear to either Table VI or 
VIa does not support a rating in excess of 10 percent.  
38 C.F.R. § 4.86(a).  

Summary

While the veteran may believe that his hearing loss is more 
disabling than currently evaluated, as noted above, the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  The results of audiometric 
tests provide the most probative evidence in determining the 
severity of hearing loss.  In this case, the record shows 
that the veteran has been repeatedly examined and private and 
VA tests provide similar results.  The audiological 
examination findings are not consistent with a rating in 
excess of 10 percent at any point during the period of time 
at issue.  Fenderson, supra.  

The Board has considered 38 C.F.R. § 4.86(b).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  In this case, the left ear has decibel 
losses of 30 or less at 1000 Hertz; however, the decibels 
losses at 2000 Hertz have not been 70 or more.  Accordingly, 
an exceptional pattern as defined by 38 C.F.R. § 4.86b is not 
present in the left ear.  The latter type of exceptional 
hearing loss is also not present for the right ear.  Applying 
the results for the right ear to either Table VI or VIa does 
not support a rating in excess of 10 percent under 38 C.F.R. 
§ 4.86a.  

In view of the foregoing, the Board must conclude that the 
preponderance of competent medical evidence is against a 
rating in excess of 10 percent.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, although the veteran has alleged that he can no 
longer work as a pipefitter due to his hearing loss, he has 
presented no supportive evidence.  The Board finds that there 
has been no showing by the veteran that this service-
connected disability has actually resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  







ORDER

An initial or staged rating in excess of 10 percent for 
bilateral hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


